[Cite as State v. Love, 2014-Ohio-4836.]




                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA


                                  JOURNAL ENTRY AND OPINION
                                          No. 101089



                                           STATE OF OHIO

                                                      PLAINTIFF-APPELLEE

                                                vs.

                                           ANTOINE LOVE

                                                      DEFENDANT-APPELLANT




                                          JUDGMENT:
                                    REVERSED AND REMANDED



                                      Criminal Appeal from the
                               Cuyahoga County Court of Common Pleas
                                     Case No. CR-12-561149-A

        BEFORE: Rocco, J., Celebrezze, P.J., and Jones, J.

        RELEASED AND JOURNALIZED: October 30, 2014

                                                -i-
ATTORNEY FOR APPELLANT

Kevin P. Shannon
Wegman Hessler & Vanderburg
6055 Rockside Woods Boulevard
Suite 200
Independence, Ohio 44131

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY:     Mahmoud Awadallah
       Anthony Thomas Miranda
Assistant Prosecuting Attorneys
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
KENNETH A. ROCCO, J.:

       {¶1} Defendant-appellant Antoine Love appeals from the consecutive sentences imposed

on him after he pleaded guilty to one count of rape and one count of aggravated burglary.

       {¶2} Love presents a single assignment of error, claiming that the transcript of his

sentencing hearing demonstrates that the trial court failed to comply with R.C. 2929.14(C)(4) in

imposing consecutive terms. The state concedes that Love’s claim has merit.

       {¶3} The statements that the trial court made in this case consisted of the following: the

court had listened to the parties and the victim, considered the facts of the case, and “balanced

that with” Love’s criminal record. Otherwise, the trial court stated only that it had “considered

all the factors of law and determined that prison is consistent with the purposes of sentencing.”

       {¶4} These comments clearly failed to meet the standard for compliance with R.C.

2929.14(C)(4) when imposing consecutive prison terms as set forth in this court’s decision in

State v. Nia, 8th Dist. Cuyahoga No. 99387, 2014-Ohio-2527. Even under the more relaxed

standard of review set forth in State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d

659, the trial court made none of the required findings to impose consecutive terms.

       {¶5} Although the circumstances of this case indicated Love’s crimes deserved multiple

punishments, because a review of the record supports Love’s assignment of error, it is sustained.

State v. Brooks, 8th Dist. Cuyahoga No. 100455, 2014-Ohio-3906, ¶ 6-7.

       {¶6} Love’s sentences are reversed.       This case is remanded to the trial court with

instructions to follow the mandate that the Ohio Supreme Court set forth in Bonnell. The trial

court is reminded that, according to Bonnell, the statutory findings must not only be pronounced

in open court, but must also be placed in the journal entry of sentence.

       It is ordered that appellant recover from appellee costs herein taxed.
       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



__________________________________
KENNETH A. ROCCO, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
LARRY A. JONES, SR., J., CONCUR